Order filed March 26, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00146-CV
                                    ____________

     IN THE ESTATE OF ESTANISLADA RODRIGUEZ, DECEASED


                  On Appeal from County Court at Law No. 3
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-CPR-025070

                                    ORDER

      The notice of appeal in this case was filed February 19, 2019. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant Terry Garcia is ordered to pay the filing fee of $205.00 to the clerk
of this court on or before April 5, 2019. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee, the appeal will be dismissed.

                                   PER CURIAM